DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold US 2016/0318601.
Regarding claim 1, Arnold discloses a method of controlling an internal combustion engine having a combustion chamber and a throttle for regulating fluid flow to the combustion chamber, the throttle being operable under the control of an electronic control unit, the method comprising: determining a load demand on the engine arising from a request by a flight control system; determining a minimum permissible throttle setting corresponding to the load demand; and determining whether the load demand on the engine requires a throttle setting less than the minimum permissible throttle setting; wherein the engine is permitted to operate in a first mode with the throttle setting requested by the flight control system if the requested throttle setting is not less than the minimum permissible throttle setting; wherein the engine is caused to operate in a second mode instead of the first mode if the throttle setting requested by the flight control system is less than the minimum permissible throttle setting; and wherein in the second mode the throttle positon is limited to the minimum permissible throttle setting. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 2, Arnold discloses wherein the minimum permissible throttle setting is determined corresponding to the load demand and current environmental conditions. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 3, Arnold discloses wherein the flight control system comprises a first flight controller means, and a second flight controller means arranged to interact with the electronic control unit, whereby in the second mode the electronic control unit limits the authority of the second flight controller means to move the throttle below the prescribed minimum throttle setting. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 4, Arnold discloses wherein the first flight controller means comprises a controller external from the engine. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 5, Arnold discloses wherein the controller is ground-based or a ground station associated with an unmanned aerial vehicle powered by the engine. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 6, Arnold discloses wherein the controller comprises a remote controller provided with an interface operable by a user or operator. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 7, Arnold discloses wherein the second flight controller means comprises a controller local to or on-board the engine. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 8, Arnold discloses wherein the controller is incorporated in or with the electronic control unit. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 9, Arnold discloses wherein the electronic control unit comprises an engine control unit, and wherein the controller comprises an on-board controller co-located with the engine control unit. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 10, Arnold discloses wherein the on-board controller is arranged in communication with the engine control unit. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 11, Arnold discloses wherein the engine control unit is arranged in communication with the throttle for sending appropriate command signals from the engine control unit to the throttle. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 12, Arnold discloses wherein the prescribed minimum throttle setting is generated by reference to a data structure. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 13, Arnold discloses a method of controlling an internal combustion engine having a combustion chamber and a throttle for regulating fluid flow to the combustion chamber, the throttle being operable under the control of an electronic control unit, the method comprising providing first and second modes optionally available for operation of the engine, wherein in the first mode the engine is operable at a throttle setting set by a request from a first remote controller via a second on-board controller and wherein in the second mode the engine is operable at a prescribed minimum throttle setting asserted by the electronic control unit which limits the authority of the on-board controller, the method further comprising determining a throttle setting arising from a request from the remote controller, comparing the determined throttle setting with the prescribed minimum throttle setting asserted by the electronic control unit, wherein the engine is caused to operate in the second mode if the throttle setting determined from the request of the remote controller is less than the prescribed minimum throttle setting. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 14, Arnold discloses a vehicle powered by an internal combustion engine, the engine being controlled by a method according to claim 1. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 15, Arnold discloses a vehicle powered by an internal combustion engine, the engine being controlled by a method according to claim 13. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 16, Arnold discloses a control system for an internal combustion engine having a combustion chamber and a throttle for regulating fluid flow to the combustion chamber, the throttle being operable under the control of an electronic control unit, the control system comprising a first remote controller and a second on-board controller, the remote controller being configured to request a throttle setting for operation of the engine via the on-board controller in a first mode, the electronic control unit being configured to assert a prescribed minimum throttle setting for operation of the engine in a second mode, means for determining a throttle setting arising from the request from the remote controller via the on-board controller, means for comparing the determined throttle setting with the prescribed minimum throttle setting asserted by the electronic control unit, wherein the engine is caused to operate in the second mode if the throttle setting determined from the request of the remote controller is less than the prescribed minimum throttle setting. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 17, Arnold discloses wherein the second on-board controller is incorporated in or with the electronic control unit. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 18, Arnold discloses wherein the electronic control unit comprises an engine control unit, and wherein the second on-board controller is co- located with the engine control unit. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 19, Arnold discloses wherein the second on-board controller is arranged in communication with the engine control unit. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 20, Arnold discloses wherein the engine control unit is arranged in communication with the throttle for sending appropriate command signals from the engine control unit to the throttle. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 21, Arnold discloses a vehicle powered by an internal combustion engine, the engine having a control system according to claim 16. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Regarding claim 22, Arnold discloses a wherein the vehicle comprises an unmanned aerial vehicle. See FIG. 3 and 3a and paragraphs [0064]-[0078].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747